Citation Nr: 0717335	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  03-30 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased disability evaluation for 
hypertension, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for eye disability or 
disabilities, claimed as poor vision secondary to diabetic 
neuropathy, glaucoma, and cataracts, and alternatively, 
secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to April 
1974.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required.

On another matter, an April 2005 rating decision granted 
service connection for erectile dysfunction with a 
noncompensable rating effective October 20, 2004.  The 
veteran was notified of the rating decision and of his appeal 
rights on May 2, 2005.  In September 2006, the veteran 
executed a statement which could be construed an informal 
claim seeking an increased (compensable) rating for erectile 
dysfunction.  This matter is REFERRED to the RO for 
appropriate action.   


REMAND

Increased Rating - Hypertension

In March 2007, the veteran testified at a Board hearing 
before the undersigned.  At that time, the veteran reported 
contemporaneous blood pressure readings more recent than 
those documented in the clinical evidence of record, which 
include findings obtained during the last VA compensation and 
pension (C&P) medical examination performed in 2005.  He 
asserts that most recent blood pressure readings support his 
increased rating claim.  Under the circumstances, the Board 
concludes that another C&P examination is warranted.    

Additionally, the veteran testified that he has been 
receiving ongoing care for hypertension at the Fayetteville, 
North Carolina, VA medical facility, and that he is scheduled 
for a visit the week after the hearing.  The most recent VA 
clinical evidence is dated some two months before the Board 
hearing date.  As such, it is apparent that there exists 
additional medical evidence material to this claim that 
should be associated with the claims file before 
readjudication.     

Service Connection - Diabetes Mellitus and Eye Disability (or 
Disabilities)

The clinical evidence of record indicates that the veteran 
has insulin-dependent diabetes mellitus.  He testified that 
he was diagnosed with diabetes in 1978, and that, during 
service, he had had what he asserts were symptoms of 
diabetes, e.g., frequent urination, thirst, weakness, and 
dizziness, although laboratory tests to confirm manifestation 
of diabetes were not performed during service.  He contends 
that diagnosis of insulin-dependent diabetes in 1978, and 
hospitalization therefor, merely four years after service, is 
strong evidence that diabetes was manifested in service even 
though service medical records do not document such 
diagnosis.  A February 1979 VA clinical record is consistent 
with the veteran's testimony as to diagnosis of diabetes, as 
that record documents hospitalization in late 1978-early 1979 
for insulin-dependent diabetes.  

The veteran also has eye disorders or diseases diagnosed to 
include diabetic retinopathy, glaucoma, cataracts, and 
phthisis.  Recent clinical records indicate that the 
veteran's service-connected hypertension is one factor 
aggravating the veteran's vision problems.  See, e.g., Dr. J. 
Lewis's (private) October 2001 and January 2006 reports, 
which indicate that the veteran's systemic hypertension 
exacerbates vascular changes associated with diabetic 
retinopathy, although diabetes apparently has been deemed the 
most significant contributor to the development of the 
veteran's impaired vision.  See Dr. Lewis's January 2001 
report.  Other doctors apparently have concluded similarly in 
terms of the role of hypertension.  See Dr. Smith's December 
1998 report, Dr. Westra's June 1999 report, and Dr. Mincey's 
October 2001 report.  The veteran's service medical records 
include multiple blood pressure readings and notation of 
"elevated" readings.  Such evidence was a material basis 
for the RO's grant of service connection for hypertension, as 
reflected in the December 1997 rating decision.  
  
Under the circumstances, and based on the foregoing, the 
Board finds that the most appropriate disposition of the 
claims is to obtain more definitive clinical evidence on the 
likely date of onset of the veteran's diabetes and eye 
disabilities and whether any of those conditions might be 
etiologically related to active service.  The veteran has not 
explicitly contended that his diabetes is secondary to 
service-connected hypertension (38 C.F.R. § 3.310).  However, 
given the clinical evidence discussed above that seems to 
link at least some of the veteran's diabetic manifestations 
to hypertension, evidence of elevated blood pressure readings 
in service, 1978 diagnosis of diabetes, and subsequent grant 
of service connection for hypertension, the Board must 
conclude that, at this juncture, that possibility can be 
ruled out.  Further, if it is determined that there is 
clinical basis to link diabetes to service, then there 
appears to be basis for service connection for at least one 
vision-related disability (retinopathy).  

Also, as the diabetes and eye disability claims are on remand 
status, VA should obtain complete copies of medical records 
and exhibits supporting the Social Security Administration 
(SSA) disability benefits decision, a copy of which is of 
record.  That decision, issued in 1998, indicates that 
"severe" diabetes is one of several conditions that 
preclude employability under SSA criteria.  Further, any VA 
and non-VA clinical records more contemporaneous than those 
already of record should be associated with the claims file.  
All new records obtained during remand should be associated 
with the record before the veteran undergoes a C&P 
examination on the etiology of diabetes and vision problems.     



Accordingly, the Board directs the following actions:

1.  Ask the veteran to identify the 
sources of all non-VA medical evidence 
pertaining to hypertension, diabetes, and 
eye/vision problems that are not already 
of record, and in particular, those that 
constitute evidence of treatment more 
recent than those already in the claims 
file.  If he does so, assist the veteran 
in securing the missing items consistent 
with the duty to assist.  Advise him that 
he may submit any such new items if he has 
them.    

2.  Contact the SSA and obtain a complete 
set of the SSA disability decision and 
medical evidence and exhibits supporting 
that decision.  

3.  Ensure that any additional, and more 
contemporaneous, VA clinical records are 
obtained and associated with the claims 
file.

4.  After completing the above, schedule 
the veteran for VA C&P medical 
examination(s) to obtain current findings 
relevant to the extent of hypertension, 
and the nature and etiology of the 
veteran's diabetes and eye disabilities.  
Make the veteran's entire claims file, 
which should include complete copies of 
all new evidence secured as a result of 
the above directives and a complete copy 
of this remand order, available to the 
examiner(s).  The examiner(s) should state 
that the veteran's medical history, as 
documented in the claims file, has been 
considered.
 
(a)  Hypertension.  The examiner should 
examine the veteran, conduct appropriate 
testing, including diastolic and systolic 
pressure readings, and provide a written 
examination report on the extent of 
hypertension and impairment caused 
thereby.  

(b)  Diabetes and Eye Disabilities.  The 
examiner should state, based on an 
examination of the veteran, consideration 
of relevant history, and on appropriate 
diagnostic testing, and to the extent it 
is possible to do so to a reasonable 
degree of medical certainty, the likely 
date of onset of diabetes mellitus.  The 
examiner also is asked to opine whether it 
is at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability higher than 50 
percent), or less likely than not (by a 
probability lower than 50 percent) that 
diabetes is etiologically related to 
active service.  

He or she also is asked to diagnose the 
veteran with eye or vision disorders or 
diseases presently manifested, to include 
glaucoma, retinopathy, and cataracts, 
specifying which eye (or both) is/are 
affected and by which disease or disorder.  
Then, for each diagnosis, he or she should 
state whether it is at least as likely as 
not (by a probability of 50 percent) that 
it is etiologically related to active 
service, to include, in particular, 
whether it is, at least as likely as not, 
etiologically related to (1) diabetes, and 
(2) service-connected hypertension.  To 
the extent it is possible to do so to a 
reasonable degree of medical certainty, 
the examiner should also state the likely 
date of onset of each diagnosed eye 
disease or disorder.      

5.  After completing the above, 
readjudicate the claims based on a review 
of the entire record.  If any benefit 
sought remains denied, then issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an opportunity to respond to it.  Then, if 
in order, return the appeal to the Board 
for further review.

The veteran is advised that the failure to appear for a VA 
medical examination, if scheduled, may result in a denial of 
his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2006).  He has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



